Case 19-22088 Doc 26 Filed 05/12/20 Entered 05/12/20 16:20:26 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT
HARTFORD DIVISION

 

IN RE: : CHAPTER 7
JEFFREY C. SCHWARTZMAN : CASE NO. 19-22088 (JJT)

Debtor

 

APPLICATION
FOR AUTHORITY TO EMPLOY AND APPOINT COUNSEL

To The Honorable James J. Tancredi, United States Bankruptcy
Judge:

The petition of John J. O'Neil, Jr., respectfully represents:

1. That on or about the 11th day of December, 2019, your
petitioner was appointed Trustee for the Estate of the above named Debtor
qualified under bond and now acting.

2. Your petitioner wishes to employ Attorney Jeffrey Hellman, an
attorney duly qualified to act in such matters. The said Attorney Hellman

represents no interest adverse to the Debtor or the Estate on the matters

upon which he is to be engaged.

 
Case 19-22088 Doc 26 Filed 05/12/20 Entered 05/12/20 16:20:26 Page 2 of 2

3. It is necessary that your applicant appoint counsel in order to
recover pursuant to 11 U.S.C. Section 548 the value of a transfer by the
debtor of an interest in certain real property located in South Windsor,
Connecticut.

4. The compensation will based on a one-third contingency fee
basis as limited by Connecticut General Statutes Section 52-251c, plus
reasonable expenses, subject to further orders of this Court after notice and
a hearing upon proper application pursuant to Sections 330 and 331.

3. Attorney Hellman represents no interest adverse to the Trustee
or the estate in the matters upon which he is to be engaged for your
petitioner and his employment would be in the best interest of this estate.

Dated at Hartford, Connecticut on May 12, 2020.

/s/ John J. O’Neil, Jr.
John J. O'Neil, Jr., Trustee
255 Main Street

Hartford, CT 06106
Telephone No. (860)527-3271
